Citation Nr: 0701154	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  02-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  He served in Vietnam and was awarded the 
Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In April 2002, the RO received the veteran's claims of 
entitlement to service connection for PTSD and hearing loss.  
In an August 2002 rating decision, the RO denied the hearing 
loss claim.  The RO granted service connection for PTSD and 
assigned a 50 percent disability rating.  The veteran 
disagreed with the August 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in December 
2002.

In January 2004, the Board remanded the case for the purpose 
of ensuring compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and obtaining VA psychiatric and 
audiological examinations.  Because the veteran failed to 
report for these examinations, the Board denied his increased 
rating claim for PTSD under the provisions of 38 C.F.R. 
§ 3.655 in an October 2004 decision.  The Board also denied 
the veteran service connection for bilateral hearing loss on 
the basis that the medical evidence of record, uninformed by 
a VA audiological examination, did not reveal hearing loss 
for VA purposes.  

The veteran duly appealed to the United States Court of 
Appeals for Veterans Claims (the Court), which in a July 2006 
decision vacated the Board's October 2004 decision and 
remanded the matter to the Board for further adjudication.  
The substance of the Court's decision will be outlined in 
greater detail below. 



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
social isolation, irritability, pervasive flashbacks, sleep 
disturbance, and severe alcohol abuse.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  A preponderance of the medical evidence of record 
demonstrates that the veteran has bilateral hearing loss and 
that such is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for PTSD and service 
connection for bilateral hearing loss.  He essentially 
contends that the symptomatology associated with his PTSD is 
more severe than that contemplated by the currently-assigned 
50 percent rating.  He also maintains that his hearing loss 
is related to noise exposure from small arms fire, grenade 
explosions, air strikes, and artillery in Vietnam.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

As explained by the Board in its October 2004 decision, the 
veteran was sent a letter in July 2002 which was specifically 
intended to address the requirements of the VCAA.  [Although 
not specifically discussed in the Board's October 2004 
decision, the veteran was also sent a VCAA letter regarding 
his claims in March 2004.]  The sufficiency of the 
aforementioned VCAA letter and VA's compliance with its duty 
to assist the veteran in substantiating his claims was 
discussed at length by the Board on pages 5-6 of the October 
2004 decision.  The Court's July 2006 decision identified no 
fault in the either VA's compliance with the VCAA or the 
Board's "reasons and bases" discussion of the same.  The 
Court's decision instead focused on the Board's apparent 
misapplication of the provisions of 38 C.F.R. § 3.655 with 
respect to the PTSD claim and the medical evidence pertaining 
to hearing loss with respect to the service-connection claim 
for that condition.  The VCAA was not mentioned.  Moreover, 
the veteran's attorney failed to identify any alleged error 
in the Board's discussion of the VCAA in his brief to the 
Court.  

If the Court believed that VCAA notice or the Board's VCAA 
discussion were in any way problematical, such would have 
undoubtedly been raised in the Court's decision.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) [holding that the 
"Court will [not] review BVA decisions in a piecemeal 
fashion"].  The Board therefore sees no need to once again 
explain why there was VCAA compliance.  

There is one significant aspect of the VCAA which was not in 
place at the time of the Board's October 2004 decision.  The 
Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
that complying VCAA notice letters must include notice 
regarding degree of disability and effective date.  Because 
the Dingess decision  was known at the time of the Court's 
July 2006 decision, the Board assumes that there are no 
problems in this case arising therefrom.    

In any event, it is clear that communications from the RO 
served to impress upon the veteran the need to submit medical 
and other evidence showing the nature and extent of his 
alleged PTSD symptomatology.  The veteran undoubtedly 
understood the need for such evidence, as demonstrated by his 
submission of a May 2002 psychiatric examination report from 
his private psychologist, Dr. M.C., and a March 2002 
audiological examination report from his private audiologist, 
Dr. C.F.  Both the veteran and his attorney have adamantly 
maintained throughout the pendency of the appeal that these 
examination reports accurately represent the current state of 
the veteran's PTSD and hearing loss.  In October 2006, the 
veteran indicated that he did not have anything further to 
submit.  Given these pronouncements, it does not appear that 
there is any need for further notice to the veteran regarding 
degree of disability.  

Turning to the matter of effective date, notification 
regarding effective dates is potentially important in cases 
such as this involving an original claim where "staged 
ratings" can be employed.  See generally Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As discussed in greater detail 
below, however, the Board has not staged the veteran's 
disability rating for PTSD.  The increased rating the Board 
has assigned has been made effective from the effective date 
of service connection, which is the earliest date that the 
increased rating may be assigned. [Neither the veteran nor 
his attorney have disagreed with the effective date assigned 
for the grant of service connection for PTSD, and the time 
for doing so has long since expired.  See 38 C.F.R. § 20.302 
(2006); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).]  
Thus, no amount of notice as to effective date would avail 
the veteran.  


With respect to the matter of service connection for 
bilateral hearing loss, as discussed in detail below the 
Board is granting the claim.  It is not the Board's 
responsibility to assign an effective date for service 
connection in the first instance.  The Board is confident 
that prior to its assignment of an effective date for the 
grant of service connection, the RO will provide the veteran 
and his attorney with appropriate notice under Dingess. 

The Board also observes that the veteran is represented by 
counsel who is presumably familiar with the law and 
regulations governing the assignment of effective dates.  The 
Board therefore believes that remand of the case for 
additional VCAA notice compliance action is unnecessary.
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

Pertinent law and regulations

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Analysis

Initial matter - the Court's July 2006 decision

The Board denied the veteran's increased rating claim in 
October 2004 as a matter of law, based solely on his failure 
without good cause to report for a VA psychiatric examination 
scheduled pursuant to the Board's January 2004 remand.  In 
denying the increased rating claim, the Board relied on that 
part of 38 C.F.R. § 3.655(b) which holds that where a 
claimant fails to report for an examination "scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied."  The Court, however, determined in its July 2006 
decision that the instant claim was not a true increased 
rating claim, but was rather an appeal of an original claim.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  As 
such, the Court held that the Board's reliance on the above-
referenced part of 38 C.F.R. § 3.655(b) was misplaced.  The 
Court instead determined that 38 C.F.R. § 3.655(b) was 
applicable only to the extent that it requires appeals from 
original claims to be rated based on the evidence of record 
(where the claimant fails to report for VA examination).  
The Court accordingly held that given the procedural posture 
of the case, "the PTSD claim must be . . . decided on the 
evidence of record."

In light of the Court's interpretation of 38 C.F.R. § 3.655, 
the Board will rate the veteran's service-connected PTSD 
based on the medical evidence already of record.



Mittleider concerns

The Board remanded the case in January 2004 primarily to 
obtain a medical opinion differentiating between the 
symptomatology associated with the veteran's service-
connected PTSD and his nonservice-connected personality 
disorder.  See 38 U.S.C.A. § 101(13) (West 2002) [noting that 
compensation can only be granted for service-connected 
disabilities or disabilities for which compensation is 
payable under 38 U.S.C.A. § 1151]; see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) [holding that the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability (or one for which § 1151 
benefits have been established) in the absence of medical 
evidence which does so].  

As explained above, however, the veteran failed to report for 
such examination and insisted that his PTSD be rated based on 
the medical evidence already included in the record.  The 
Court's July 2006 decision, citing 38 C.F.R. § 3.655, held 
that the case must be decided on the evidence of record.  
An additional medical opinion differentiating between the 
symptomatology associated with the veteran's service-
connected PTSD and his nonservice-connected will therefore 
not be forthcoming, as the Board's attempt to further develop 
this area of inquiry has essentially been foreclosed by the 
refusal of the veteran to report for an examination.  Under 
such circumstances, the sole piece of psychiatric evidence in 
this case, upon which the Board must now rely, is Dr. M.C.'s 
May 2002 examination report.  That report attributed "most" 
of the veteran's psychiatric symptomatology to his Vietnam 
experiences.  The Board will therefore assume that all 
psychiatric symptomatology is attributed to PTSD.

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition warrants a 
disability rating higher than that contemplated by the 
current 50 percent evaluation.

After reviewing the record, the Board has determined that a 
higher rating of 70 percent is warranted.  Among other 
things, a 70 percent rating for PTSD requires that inability 
to establish and maintain effective relationships be 
demonstrated.  In the instant case, such has clearly been 
shown.  Dr. M.C.'s report notes that the veteran is socially 
withdrawn, has very few friends, and little, if any, contact 
with his family.  The veteran largely avoids all social 
contact and apparently spends the vast majority of his time 
away from work either alone in his home or fishing by 
himself.  Significant problems with irritability and anger 
management additionally hamper the veteran's limited social 
interaction.

The veteran's difficulty in maintaining effective 
relationships has evidently carried over into his employment 
history.  Although he is currently employed as a truck driver 
with a cement company, the veteran reports that he was fired 
from or quit numerous jobs since his return from Vietnam, due 
at least in large part to his anger management problems and 
inability to get along with either his coworkers or 
superiors.  The veteran's spotty work history over the years 
also suggests difficulty in adapting to stressful 
circumstances (including work or a worklike setting), another 
criterion for the assignment of a 70 percent rating. 

The veteran has also demonstrated other symptomatology 
congruent with a 
70 percent rating such as impaired impulse control and lack 
of judgment, particularly in the area of alcohol abuse.  
Indeed, Dr. M.C. noted the veteran's alcohol use to be 
"obsessive" in nature, with such leading to three DWI 
arrests (and numerous other jail sentences over the years).  
Dr. M.C. specifically noted that the veteran uses alcohol 
largely as a "coping mechanism" and/or "medication" to 
deal with his PTSD symptomatology.  

Dr. M.C. assigned the veteran a GAF score of 40, which is 
also consistent with a rating of 70 percent.  GAF scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood.  See generally 38 C.F.R. § 4.130 (2006) [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Although the veteran has met the criteria for a 70 percent 
rating, he has not demonstrated the symptomatology required 
for a 100 percent rating.  A 100 percent rating contemplates 
symptoms such as gross impairment in thought processes or 
communication, or persistent delusions or hallucinations.  
None of these symptoms have been demonstrated in the instant 
case.  Dr. M.C. noted that the veteran has "fairly good 
speech expression" and "no difficulty with articulation or 
syntax."  No delusions or hallucinations were reported, and 
the veteran was found to be oriented in all spheres, 
"coherent, and completely aware of his environment."  

The veteran has also not demonstrated other symptoms 
consistent with a 100 percent rating such as grossly 
inappropriate behavior, persistent danger of hurting self or 
others, or the intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene).  While the veteran does have significant problems 
with irritability and anger, such has not resulted in 
violence.  Dr. M.C. did not mention any homicidal or suicidal 
ideation on the veteran's part.  In terms of personal 
appearance and hygiene, the veteran was found to be "well 
groomed and clean."  In addition, as noted above the veteran 
is employed, evidently full time, which is hardly consistent 
with total occupational impairment. 

For the reasons and bases set forth above, the Board believes 
that the objective evidence in this case reveals a disability 
picture consistent with a 70 percent rating under the 
schedular criteria; it does not disclose the impairment of 
thought processes required for the assignment of a 100 
percent rating.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
In any event, the only psychiatric evidence of record is the 
May 2002 examination report from Dr. M.C. discussed above.  
With only one examination report of record, it would be 
nearly impossible to assign multiple disability ratings for 
given time periods.  Moreover, as discussed above, it does 
not appear that the veteran has ever demonstrated the 
symptoms which would allow for the assignment of a 100 
percent disability rating at any time during the period here 
under consideration.  The Board accordingly finds that the 
increased 70 percent rating it has assigned should be made 
effective from the effective date of service connection for 
PTSD, April 26, 2002.

Extraschedular rating

In the November 2002 statement of the case, the RO 
specifically included the regulations pertaining to 
extraschedular evaluations.  Since an extraschedular 
evaluation has been considered by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issues on appeal.  See Bagwell 
v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

Neither the veteran nor his attorney has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for PTSD.  Indeed, it does not appear that he 
has ever been hospitalized for psychiatric illness.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
Although the veteran has been fired from or quit numerous 
jobs over the years, he is currently working as a truck 
driver.  While such employment is undoubtedly made more 
difficult by the veteran's irritability and social isolation, 
this alone does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  Such potential 
occupational impairment is specifically contemplated in the 
70 percent rating the Board has assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports a rating of 70 
percent and no higher for the veteran's service-connected 
PTSD.  The benefit sought on appeal is accordingly granted to 
that extent.



2.  Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); 
see also VA Under Secretary for Health letter dated October 
4, 1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.]

Analysis

As outlined above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
(1) and (2).  See Hickson, supra.  

The Board previously denied service connection for bilateral 
hearing loss in its October 2004 decision, finding that the 
lone audiological examination report of record - that of Dr. 
C.F. - was uninterpretable in that the report presented its 
findings for hearing loss in graphical format only, without 
providing precise numerical values for hearing loss at 
specific levels.  [The Board's January 2004 remand requested 
that the veteran be scheduled for a VA audiological 
examination to ascertain more precise levels of hearing loss, 
but the veteran refused to report for this examination as 
well.  The Board accordingly denied the claim on the evidence 
of record pursuant to 38 C.F.R. § 3.655(b).]  

The Court's July 2006 decision, however, determined that the 
Board's finding that the information presented by Dr. C.F. 
was uninterpretable was "clearly erroneous."  The Court 
instead reviewed the Dr. C.F.'s graph and determined that 
such showed hearing loss of at least 40 decibels at the 4000 
Hertz frequency in each hear.  
Such level of impairment is sufficient to constitute hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385 (2006).  Based 
on the Court's fact finding, the first Hickson element has 
been satisfied.

The Board also notes that the veteran served in Vietnam, 
where he was awarded the Combat Infantryman Badge.  The Board 
accordingly finds his account of acoustic trauma from small 
arms fire, grenade explosions, air strikes, and artillery to 
be highly credible.  See generally 38 U.S.C.A. § 1154 [noting 
that with respect to combat veterans, "The Secretary shall 
accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service"].  
The second Hickson element has therefore also been satisfied.

Turing to the final Hickson element, medical nexus, Dr. C.F. 
determined that the veteran's hearing loss is directly 
related to his aforementioned combat noise exposure.  No 
other competent medical opinion is of record.  The third 
Hickson element has accordingly been satisfied.

Because each of the three Hickson elements has been met, 
service connection for bilateral hearing loss is warranted.  
The benefit sought on appeal is granted.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

Service connection for bilateral hearing loss is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


